DETAILED ACTION
Status of Application
Receipt of the response to the restriction/election requirement, filed on 11/05/2021, is acknowledged.  
Applicant has elected with traverse the invention of Group I, claims 1-10, drawn to drug formulations comprising ospemifene or salt/prodrug thereof in combination with C6-C14 triglycerides or polyethylene glycol-8 caprylic/capric glyceride, polysorbate 80 and polyethylene glycol-600.  The traversal is on the ground(s) that “the Office has not considered the relationship of the inventions of Groups I-III with respect to 37 C.F.R. § 1.475(b)(3).  Claims 1-10 are drawn to a product, Claim 11 is drawn to a method to produce the product and Claim 12 is drawn to a use of the product..  This is not found to be persuasive, because in the present case (MPEP § 1850):
(i)  Where a group of inventions is claimed in an application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.  The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
(ii) In the present case, the claims are drawn to “a product, a process specially adapted for the manufacture of the said product, and a use of the said product”.
(iii)  The expression "special technical features" is defined in PCT Rule 13.2 as meaning those technical features that define a contribution which each of the makes over the prior art.  The determination is made on the contents of the claims as interpreted in light of the description and drawings (if any).   
(iv)  In the instant case, the identified common special technical feature (i.e., an drug formulation comprising ospemifene or salt/prodrug thereof in combination C6-C14 triglycerides or PEG-8 caprylic/capric glyceride, polysorbate 80, and PEG 600) cannot be considered “special”, because the prior art recited in the restriction/election requirement discloses drug formulations/emulsions/capsules comprising ospemifene or analogs thereof (i.e., CB2 receptor modulator) in combination with medium chains triglycerides (i.e., C6-C12 triglycerides; see Wikipedia), PEG/polyoxyethylene caprylic/capric glyceride, polysorbate 80/Tween 80, PEG 600, and their use for treating vaginal tissue.  Therefore, the inventions identified according to the claims in Groups I-III lack unity of invention.  Therefore, the requirement is still deemed proper and is made FINAL.
Claims 1-12 are pending in this action.  Claims 11-12 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim.  Claims 1-10 are currently under consideration.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 

Priority
This application is a 371 of PCT/EP2019/025117, filed April 23, 2019, which claims benefit of foreign priority to GR20180100177, filed April 25, 2018.  

Inventorship
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification is objected to because of the following informalities:
The specification comprises typographic errors, e.g., the period is missing at the end of the sentence (Page 3, Lns. 25-34).
The use of the trademarks/trade names has been noted in this application (e.g., Pages 7-17).  It should be capitalized wherever it appears and be accompanied the product X (a descriptive name) commonly known as Y (trademark)” is not permissible since such language does not bring out the fact that the latter is a trademark.  Language such as “the product X (a descriptive name) sold under the trademark Y” is permissible.  MPEP §608.01(v).  Further, it is noted that the trademarks/trade names are used to identify a source of goods, and not the goods themselves.  The formula or characteristics of the product may change from time to time and yet it may continue to be sold under the same trademark/trade name.  Thus, a trademark/trade name does not identify or describe the goods associated with the trademark/trade name.  Appropriate correction is required.
The specification comprises acronyms without proper definition (e.g., Page 8).  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym used alone thereafter if needed.  Appropriate correction is required.

Information Disclosure Statement
The information disclosure statement, filed on 10/22/2020, is acknowledged and has been considered.  Please see the attached initialed PTO-1449, filed 11/02/2021.

Claim Objections
Claims 1-9 are objected to because of the following informalities:  
Claim 1 comprise acronyms “PEG”.  The acronym should be given once in parenthesis after the first use of the full term, and then the acronym is used alone thereafter if needed (see claim 9).  
Claim 2 comprises the typographic error “claim 1 wherein” that needs to be corrected to “claim 1, wherein”.  Similar is applied to claims 3-9.  
In claim 9 the term “Polysorbate 80” should be corrected to “polysorbate 80”. 
Appropriate correction is required.  

Claim Rejections - 35 USC § 102(a)(1)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ceva et al., US 2017/0333394 (cited in IDS; hereinafter referred to as Ceva).
Ceva teaches self-nanoemulsifying drug delivery systems such as emulsion, nanoemulsion (Para. 0064, 0069, 0070, 0262) that can be in form of gelatin capsules (Para. 0303; Example 5 as applied to claims 1-4) and may include: 
(i) a selective estrogen receptor modulator, e.g., ospemifene (Claim ; Para. 0096 as applied to claim 1);  
(ii)  less than 20 wt% of organic solvent/oil, i.e., medium chain triglycerides such as C8-C10 triglycerides (here as LABRAFAC CC, MIGLYOL 810; MIGLYOL 818; Para. 0164-0167 as applied to claims 1-3, 10); 
hydrophilic emulsifier/surfactant, e.g., TWEEN 80/polysorbate 80 (Para. 0006, 0090, 0099, 0100, 0147, 0151 as applied to claims 5-6, 9); 
(iv)  25-40 wt% of lipophilic emulsifier/surfactant (Para. 0006, 0091, 0100, as applied to claims 5-6); 
(iv)  10-25 wt% of PEG 600 as a (co)solvent (Para. 0125, 0126 as applied to claim 9).  
According to Ceva, hydrophilic emulsifier/surfactant and lipophilic emulsifier/surfactant are present at concentrations providing a weight ratio of 0.38-1.4 (Para. 0006, 0090, 0091 as applied to claims 7, 8).  

Claims 1-2, 4-5, 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pojasek et al., US 2010/0278784 (hereinafter referred to as Pojasek).
Pojasek teaches pharmaceutical compositions suitable for oral administration that can be in form of emulsions, soft gelatin capsules, etc. (Para. 0030, 0170, 0173, 0174, 0190 as applied to claims 1, 2, 4), and may include;
(i)  ospemifene as an active agent (Para. 0073, 0133 as applied to claim 1);
(ii)  PEG-8 caprylic/capric glycerides (Labrasol, Gattefosse; Para. 0207 as applied to claim 1);
(iii) TWEEN 80/polysorbate 80 identified in the present application as a surfactant (Para. 0213 as applied to claims 5, 9)
(iv) PEG 400 identified in the present application as a (co) surfactant (Para. 0128 as applied to claim 5, 9). 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
WO2017149392A1 (cited in IDS) - teaches composition formulated as a stable self-emulsifying drug delivery system comprising (i) ospemifene/CB2 receptor modulator (Claim 7) in combination with (ii) 10-50 wt% of oil consisting of medium chain triglyceride, e.g., 30-50 wt% of capric/caprylic triglycerides;  (iii)  20-50 wt% of surfactant having HLB<9 and 5-10 wt% of surfactant having HLB>13;  and (iv) 2-10 wt% of lipophilic co-surfactant, e.g., soy lecithin.

Conclusion
No claim is allowed at this time.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLGA V. TCHERKASSKAYA whose telephone number is (571)270-3672.  The examiner can normally be reached on 9 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLGA V. TCHERKASSKAYA/
Examiner, Art Unit 1615

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615